      Case 1:21-cv-10103-NMG Document 18 Filed 04/15/21 Page 1 of 8



                    United States District Court
                      District of Massachusetts

                                      )
Anna Echavaria,                       )
                                      )
          Plaintiff,                  )
                                      )
          v.                          )
                                      )     Civil Action No.
Uline, Inc.                           )     21-10103-NMG
                                      )
          Defendant.                  )
                                      )
                                      )
                                      )

                          MEMORANDUM & ORDER

GORTON, J.

     This action arises out of the positive drug test of

plaintiff Anna Echavaria (“Echavaria” or “plaintiff”) and the

subsequent termination of her employment by defendant Uline,

Inc. (“Uline” or “defendant”).     In December, 2020, plaintiff

filed a complaint against Uline in Massachusetts Superior Court,

alleging that defendant had impermissibly required her to submit

to a random urine drug test, thereby invading her privacy and

intentionally inflicting upon her emotional distress.         In

January, 2021, defendant timely removed the action to this Court

on diversity jurisdiction grounds.

     Pending before the Court is defendant’s motion to dismiss

the complaint for failure to state a claim.        For the reasons

that follow, that motion will be allowed in its entirety.


                                 - 1 -
      Case 1:21-cv-10103-NMG Document 18 Filed 04/15/21 Page 2 of 8



I.   Background

     Plaintiff is a New Jersey resident and defendant is a

Delaware corporation with its principal place of business in

Wisconsin.   In 2011, Uline hired plaintiff to work as a Sales

Administrative Assistant in defendant’s New York City office.

She was subsequently promoted several times and received

numerous awards and commendations, including the “Presidents Cup

Award” which recognized her as the top sales representative in

the New York office.

     In February, 2019, at Uline’s request, Echavaria relocated

to Massachusetts to serve as the first Account Manager in

Boston.   In that role, plaintiff was required to travel to the

New York City office to attend department meetings.

     In September, 2020, Echavaria attended one such meeting.

Uline’s New York Sales Director informed her that she was

required to submit to a random drug test.       The following

morning, she was escorted to a clinical laboratory in New York

City where she was required to give a urine sample.         That

laboratory analyzed the sample and later reported to Uline that

it had tested positive for marijuana.       Immediately thereafter,

plaintiff’s employment with Uline was terminated.

     Plaintiff contends that she had never used marijuana during

work hours and that her use of the drug, which is legal in

Massachusetts, during her personal time had never adversely

                                 - 2 -
       Case 1:21-cv-10103-NMG Document 18 Filed 04/15/21 Page 3 of 8



affected her work performance.      Accordingly, she brings this

action against her former employer, asserting that Uline’s

decision to subject her to a random drug test 1) invaded her

“right to privacy in matters related to bodily integrity and

information related thereto”, in violation of the Massachusetts

Privacy Act, M.G.L. c. 214, § 1B (Count I) and 2) constitutes

intentional infliction of emotional distress (Count II).

Defendant has moved to dismiss both counts.

II.   Motion to Dismiss

      As an initial matter, plaintiff does not oppose Uline’s

motion to dismiss Count II (Intentional Infliction of Emotional

Distress).   Thus, that Count will be dismissed.

      With respect to Count I, defendant contends that it also

must be dismissed based on choice of law principles.          It asserts

that the relevant events occurred in New York State and that

plaintiff’s privacy claim should, therefore, be governed by New

York law which offers no protection against the injury alleged

in the complaint.

      Plaintiff concedes that New York law offers no such

protection but, nonetheless, responds that Massachusetts law

should govern her privacy claim because

      the most significant aspect of Echavaria’s injury – the
      termination of her employment – took place in
      Massachusetts.




                                  - 3 -
      Case 1:21-cv-10103-NMG Document 18 Filed 04/15/21 Page 4 of 8



Plaintiff adds that Massachusetts has the more significant

relationship to the dispute in that it is where plaintiff was

resident, employed and subsequently terminated during the

relevant time period.

     Defendant rejoins that the alleged invasion of privacy was

the drug test itself and not the ensuing termination of

plaintiff’s employment.    That event, defendant emphasizes, took

place in New York, “at the direction of a New York-based

supervisor, and while Plaintiff was [there] for work.”

     A. Legal Standard

     To survive a motion under Fed. R. Civ. P. 12(b)(6), the

subject pleading must contain sufficient factual matter to state

a claim for relief that is actionable as a matter of law and

“plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   A claim is facially plausible if, after accepting as

true all non-conclusory factual allegations, the court can draw

the reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).

     When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents

incorporated by reference therein and facts susceptible to

judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

                                 - 4 -
         Case 1:21-cv-10103-NMG Document 18 Filed 04/15/21 Page 5 of 8



Cir. 2011).     A court also may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Ocasio-Hernandez, 640 F.3d at 12.           Rather, the

relevant inquiry focuses on the reasonableness of the inference

of liability that the plaintiff is asking the court to draw. Id.

at 13.

     B. Application

          1. Choice of Law

     The parties disagree as to whether the substantive law of

Massachusetts or New York governs this diversity action.             When a

federal court sits in diversity, it must apply the choice of law

principles of the forum state. Klaxon Co. v. Stentor Elec. Mfg.

Co., 313 U.S. 487, 496 (1941).        Under Massachusetts choice of

law rules, tort claims are governed by the law of the state in

which the injury occurred, unless another state has a more

significant relationship to the underlying cause of action.

Bergin v. Dartmouth Pharm., Inc., 326 F. Supp. 2d 179, 183 (D.

Mass. 2004 (citations omitted).         To determine the place where

the injury occurred, courts look to

     the place where the last event necessary to make an actor
     liable for an alleged tort takes place.

Dunfey v. Roger Williams Univ., 824 F. Supp. 18, 21 (D. Mass.

1993 (internal quotation omitted).




                                    - 5 -
      Case 1:21-cv-10103-NMG Document 18 Filed 04/15/21 Page 6 of 8



     Because the choice of law analysis focuses on the location

of the injury, this Court is persuaded that New York law applies

to plaintiff’s privacy claim.     Indeed, New York is where

plaintiff was subjected to a random drug test and required to

provide a urine sample.    New York is also where that sample was

analyzed and, thus, apparently where plaintiff’s privacy was

violated. See Webster v. Motorola, Inc., 637 N.E.2d 203, 207

(Mass. 1994) (explaining that the relevant privacy interest in

employment drug test cases is 1) the act of urination, 2) “the

information detected through urine testing” and 3) any

“information concerning an employee’s medical condition”.

(citing Folmsbee v. Tech Tool Grinding & Supply, Inc., 630

N.E.2d 586, 589 (Mass. 1994)).

     Plaintiff’s contention that “the most significant aspect”

of her injury took place in Massachusetts, namely, the

termination of her employment, is unavailing.        Although her

termination may have been a consequence of the information

obtained from the drug test, that employment action was not

itself the last event necessary to make Uline liable for

invading plaintiff’s privacy. See French v. U.S. Parcel Serv.,

Inc., 2 F. Supp. 2d 128, at 132 (D. Mass. 1998) (“The employment

actions [defendant] took against [plaintiff] . . . were not

themselves an invasion of his privacy within the scope of the




                                 - 6 -
      Case 1:21-cv-10103-NMG Document 18 Filed 04/15/21 Page 7 of 8



statutory cause of action.”).     Rather, all of the allegedly

invasive conduct took place in New York State.

     In any event, neither party is currently domiciled in

Massachusetts and the focal point of plaintiff’s 10-year

employment relationship with Uline presumably was New York. See

Crowe v. Harvey Klinger, Inc., No. 16-cv-12033, 2018 WL 6819329,

at *7 (D. Mass. Dec. 27, 2018) (“Although [plaintiff] physically

worked in Massachusetts, the focal point of the plaintiff’s

employment relationship with the defendants remained in New York

[where she had worked for 11 years].”).       Accordingly, choice of

law principles dictate that New York law governs.        Because New

York privacy law offers no protection for plaintiff’s purported

injury, see Sondik v. Kimmel, 941 N.Y.S.2d 541 (Sup. Ct. 2011)

(limiting New York’s invasion of privacy law to “nonconsensual

commercial appropriations of the name, portrait or picture of a

living person” (internal quotations and citations omitted)),

defendant’s motion to dismiss will be allowed.




                                 - 7 -
      Case 1:21-cv-10103-NMG Document 18 Filed 04/15/21 Page 8 of 8



                                 ORDER

     For the foregoing reasons, defendant’s motion to dismiss

(Docket No. 8) is ALLOWED.     Plaintiff’s complaint is hereby

DISMISSED.

So ordered.

                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated April 15, 2021




                                 - 8 -
